Case 1:20-cr-00133-TFM-MU Document 41 Filed 02/05/21 Page 1 of 1                    PageID #: 89



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 vs.                                             )    CRIM. ACT. NO. 1:20-cr-133-TFM
                                                 )
 JONATHAN BEACH REDDEN,                          )
                                                 )
        Defendant.                               )

                             ACCEPTANCE OF GUILTY PLEA
                             AND ADJUDICATION OF GUILT

       On January 20, 2021, the Defendant Jonathan Beach Redden, by consent, appeared before

the Magistrate Judge and entered a plea of guilty to Count One of the Indictment (Doc. 1) charging

violations of Title 21, United States Code, Section 846, Conspiracy to Possess with Intent to

Distribute Methamphetamine.      See Docs. 35.       The Magistrate Judge entered a Report and

Recommendation wherein he recommends the plea of guilty be accepted. See Doc. 36. No

objections were filed, and the time frame has passed.

       Accordingly, the Report and Recommendation is adopted as the opinion of the Court. The

plea of guilty of the Defendant to Count 1 of the Indictment is accepted, and the Defendant is

adjudged guilty of the offenses. The Defendant will remain out on the conditions of release set by

the Magistrate Judge.

       A sentencing hearing has been scheduled for May 20, 2021, at 10:30 a.m., under separate

Order (Doc. 18). The Defendant is ORDERED to be present for said hearing.

       DONE and ORDERED this the 5th day of February, 2021.

                                     /s/ Terry F. Moorer
                                     TERRY F. MOORER
                                     UNITED STATES DISTRICT JUDGE
